DETAILED ACTION
This office action is a response to the amendment and arguments filed on August 31, 2022.
Claims 1, 2, 4-11, 13-20, 22-29 and 31-34 are pending.
Claims 1, 2, 4-11, 13-20, 22-29 and 31-34 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see page 12-13, filed August 31, 2022, with respect to the rejection of Claims 1, 2, 4-11, 13-20, 22-29 and 31-34 under 35 U.S.C. §103 as being unpatentable over Goyal in view of Li, Ahn and Khirallah have been fully considered but they are not persuasive. Examiner notes the rejection has been revised and set forth below according to the amended claims (See Office Action).

A. Applicant argues as follows:
Applicant respectfully submits that GOYAL, LI, AHN, and KHIRALLAH do not disclose each and every feature recited in claim 1, as amended. For example, GOYAL, LI, AHN, and KHIRALLAH do not disclose at least "configuring a parameter of a transmission based at least in part on a result of the LBT operation," as recited in claim 1, as amended. The Examiner relies on paragraphs 12, 123-127, and 333 of GOYAL for allegedly disclosing "selectively performing a transmission in the first direction based at least in part on a result of the LBT operation," as recited in claim 1, as previously presented. See Non-Final Office Action, page 4. Applicant submits that GOYAL does not disclose or suggest the above features of claim 1, as amended.
Instead, paragraphs 12, 123-127, and 333 of GOYAL recite "determining if an interfering signal is detected from the reverse direction so as to either proceed with a transmission to the another node or defer the transmission if the interfering signal is detected," "[t]he potential transmitter may, e.g., as part of LBT/CCA, compare the received signal and/or interference from the channel to a criteria. The criteria may be a (e.g., one or more) threshold level(s). The comparison (e.g., between the received signal and criteria) may be used to determine whether the channel may be free. If, for example, the potential transmitter determines the channel may be free, the potential transmitter may transmit on the channel," and that"[w]hen, at 1504, data is available for transmission at the transmitting node, at 1506, the transmitting node may perform the LBT in paired directions, such as in a direction of the receiving node and opposite direction(s), with the adjustment of LBT in the opposite (e.g., supplementary paired) direction(s)). If, at 1508, the LBT in the paired directions indicates that a channel is clear, the transmitting node may proceed, at 1510, with data transmission towards the receiving node. However, as agreed upon during the interview, GOYAL does not disclose at least "configuring a parameter of a transmission based at least in part on a result of the LBT operation," as recited in claim 1. 
And, as discussed during the interview, LI, AHN, and KHIRALLAH fail to cure the deficiencies of GOYAL that are described above with respect to claim 1. 
For at least the foregoing reasons, Applicant submits that claim 1, as amended, is patentable over GOYAL, LI, AHN, and KHIRALLAH. 
Independent claims 10, 19, and 28, as amended, recite similar features. Therefore, independent claims 1, 10, 19, and 28, and the claims that depend thereon, are patentable over the cited sections of GOYAL, LI, AHN, and KHIRALLAH.

	Examiner respectfully disagrees. Prior art reference Goyal is directed to a channel access procedures for directional systems in unlicensed bands (Goyal Abstract). Goyal further discloses  performing a first directional listen-before-talk (LBT) assessment in a direction towards another node to which the receiving node intends to transmit, wherein the another node is different from the transmitting node; determining if a channel between the receiving node and the another node is busy based on the performed first directional LBT assessment; performing a second directional LBT assessment in a reverse direction; and determining if an interfering signal is detected from the reverse direction so as to either proceed with a transmission to the another node or defer the transmission if the interfering signal is detected (Goyal Paragraph [0012]). 
	In accordance with some embodiments, a listen-before-talk (LBT) may be performed in paired directions (e.g., in the direction of a receiver and in an opposite direction). This may reduce a number of hidden nodes that may interfere with an ongoing transmission. LBT parameters (e.g., beamwidth, energy detection (ED) thresholds) may be configured to reduce the number of hidden nodes that may interfere with an ongoing transmission. A transmit and receive strategy may be determined based on a function of the sensed power/energy during the LBT (Goyal Paragraph [0155]). Paragraph [0180] of Goyal discloses when the background direction interference may be overcome by adjusting transmission parameters by the transmitting node (e.g., gNB/UE). This may be indicated by an (e.g., one or more) alternate parameter(s). For example, the parameters may include: observed interference power, measured signal-to-noise plus interference power (SINR) on eDRTS reception, requested modulation coding scheme (MCS), and/or the like.
	As shown in Figure 20 and Paragraph [0348-0350] When, at 1710, data is again available for transmission at the transmitting node, at 1712, the transmitting node may again perform the LBT in the paired directions, and as a result, determine, at 1714, that the channel is busy. At 1716, the transmitting node may adjust a transmit strategy (e.g., adjust a MSC and/or transmit power) based on the sensed power in the opposite directions(s). Subsequently, at 1718, the transmitting node may proceed with the data transmission. At 1720, the receiving node may receive the transmitted data and decode it. In some embodiments, the techniques described herein may be combined. For example, adaptive MCS may be combined with a multi-threshold ED procedure. The ED thresholds may be, TH.sub.1>TH.sub.2>TH.sub.3. If the power detected in the LBT in opposite direction(s) exceeds TH.sub.1, then the transmission of a transmitting node may be deferred. If the power detected in the LBT in opposite direction(s) exceeds TH.sub.2 but not TH.sub.1, then transmission of transmitting node may be allowed with an adapted MCS, according to the sensed energy.
	That is Goyal discloses based on a result of the Listen Before Talk operation the wireless node may adjust parameters including for example the Modulation and coding scheme and proceed with a transmission. Thus configuration a parameter of a transmission based at least in part on the LBT operation. 
	Thus the references do teach the amended independent claims 1, 10, 19 and 28.

All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-16, 19-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. U.S. Patent Application Publication 2020/0314906, hereinafter Goyal, in view of Li et al. U.S. Patent Application Publication 2019/0200389, hereinafter Li, Ahn et al. U.S. Patent Application Publication 2019/0261366, hereinafter Ahn, and Khirallah et al. U.S. Patent Application Publication 2018/0242357, hereinafter Khirallah.

Regarding Claim 1, Goyal discloses a method of wireless communication performed by a wireless node (Abstract; Figure 1, 3 and 15; Paragraph [0012]), comprising: 
performing a listen-before-talk (LBT) operation in a first direction and a second direction (Paragraph [0012] performing a first directional listen-before-talk (LBT) assessment in a direction towards another node to which the receiving node intends to transmit, wherein the another node is different from the transmitting node; determining if a channel between the receiving node and the another node is busy based on the performed first directional LBT assessment; performing a second directional LBT assessment in a reverse direction; and determining if an interfering signal is detected from the reverse direction so as to either proceed with a transmission to the another node or defer the transmission if the interfering signal is detected), 
wherein the second direction is opposite to the first direction, wherein the LBT operation is performed using a first receive beam in the first direction and a second receive beam in the second direction (Paragraph [0155] a listen-before-talk (LBT) may be performed in paired directions (e.g., in the direction of a receiver and in an opposite direction). This may reduce a number of hidden nodes that may interfere with an ongoing transmission. LBT parameters (e.g., beamwidth, energy detection (ED) thresholds) may be configured to reduce the number of hidden nodes that may interfere with an ongoing transmission. A transmit and receive strategy may be determined based on a function of the sensed power/energy during the LBT; Paragraph [0305-0337] A directional LBT assessment may be done towards the direction of the receiving node (as in legacy LBT, or in WiGig), and/or its opposite direction(s)).
and configuring a parameter of a transmission based at least in part on a result of the LBT operation (Paragraph [0012] determining if an interfering signal is detected from the reverse direction so as to either proceed with a transmission to the another node or defer the transmission if the interfering signal is detected; Paragraph [0123-0127] The potential transmitter may, e.g., as part of LBT/CCA, compare the received signal and/or interference from the channel to a criteria. The criteria may be a (e.g., one or more) threshold level(s). The comparison (e.g., between the received signal and criteria) may be used to determine whether the channel may be free. If, for example, the potential transmitter determines the channel may be free, the potential transmitter may transmit on the channel; Paragraph [0155] a listen-before-talk (LBT) may be performed in paired directions (e.g., in the direction of a receiver and in an opposite direction). This may reduce a number of hidden nodes that may interfere with an ongoing transmission. LBT parameters (e.g., beamwidth, energy detection (ED) thresholds) may be configured to reduce the number of hidden nodes that may interfere with an ongoing transmission. A transmit and receive strategy may be determined based on a function of the sensed power/energy during the LBT; Paragraph [0180] of Goyal discloses when the background direction interference may be overcome by adjusting transmission parameters by the transmitting node (e.g., gNB/UE). This may be indicated by an (e.g., one or more) alternate parameter(s). For example, the parameters may include: observed interference power, measured signal-to-noise plus interference power (SINR) on eDRTS reception, requested modulation coding scheme (MCS), and/or the like.
	As shown in Figure 20 and Paragraph [0348-0350] When, at 1710, data is again available for transmission at the transmitting node, at 1712, the transmitting node may again perform the LBT in the paired directions, and as a result, determine, at 1714, that the channel is busy. At 1716, the transmitting node may adjust a transmit strategy (e.g., adjust a MSC and/or transmit power) based on the sensed power in the opposite directions(s). Subsequently, at 1718, the transmitting node may proceed with the data transmission. At 1720, the receiving node may receive the transmitted data and decode it. In some embodiments, the techniques described herein may be combined. For example, adaptive MCS may be combined with a multi-threshold ED procedure. The ED thresholds may be, TH.sub.1>TH.sub.2>TH.sub.3. If the power detected in the LBT in opposite direction(s) exceeds TH.sub.1, then the transmission of a transmitting node may be deferred. If the power detected in the LBT in opposite direction(s) exceeds TH.sub.2 but not TH.sub.1, then transmission of transmitting node may be allowed with an adapted MCS, according to the sensed energy.
	That is Goyal discloses based on a result of the Listen Before Talk operation the wireless node may adjust parameters including for example the Modulation and coding scheme and proceed with a transmission. Thus configuration a parameter of a transmission based at least in part on the LBT operation.)
Goyal discloses LBT operation in a first and second direction and discloses the use of multiple antennas including employing multiple input multiple output (MIMO) technology (Goyal Paragraph [0070, 0092 and 0109]) but fail to disclose a first and second antenna subarray of the wireless node wherein the LBT operation is performed using a first receive beam, formed by a first antenna subarray of the wireless node, in the first direction and a second receive beam, formed by a second antenna subarray of the wireless node, in the second direction.
However, Li more specifically teaches a first and second antenna subarray of the wireless node wherein the LBT operation is performed using a first receive beam, formed by a first antenna subarray of the wireless node, in the first direction and a second receive beam, formed by a second antenna subarray of the wireless node, in the second direction (Figure 5; Paragraph [0002-0007 and 0163-0164] When the transmitting node has multiple antenna arrays, the transmitting node may simultaneously perform the LBT on multiple beam directions. As shown in FIG. 5, as the transmitting node, the eNB may support two antenna arrays, that is, at the same time, two sets of Radio Frequency (RF) branches may simultaneously work, for instance, the LBT may be performed on two beam directions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal with the teachings of Li. Li provides a solution in which directional LBT can be performed, when the LBT is performed before transmitting the signals, so that interference with other nodes on the UFB can be avoided and system gain can be improved. The performance of avoidance collision of the device based on SA is improved and the detection accuracy of the total received energy of the sub-band is improved (Li Abstract; Paragraph [0001-0005 and 0016-0043]).
Goyal in view of Li discloses LBT operations in a first and second direction but fail to disclose wherein performing the LBT operation in the first direction and the second direction is based at least in part on an indication, from a media access control layer of the wireless node, to perform the LBT operation.
However, Ahn teaches wherein performing the LBT operation in the first direction and the second direction is based at least in part on an indication, from a media access control layer of the wireless node, to perform the LBT operation (Paragraph [0058] The station (STA) is a predetermined device including medium access control (MAC) following a regulation of an IEEE 802.11 standard and a physical layer interface for a radio medium, and includes both a non-access point (non-AP) station and an access point (AP) in a broad sense; Claim 31 An operating method of a wireless communication terminal comprising: receiving a Medium Access Control (MAC) frame which triggers a simultaneous uplink transmission of a plurality of wireless communication terminals including the wireless communication terminal, from a base wireless communication terminal, wherein the MAC frame indicates whether a clear channel assessment (CCA) is required in a channel, performing the CCA in at least one of channels in response to receiving the MAC frame when the MAC frame indicates the CCA is required in the channel, and transmitting, based on whether the channel is sensed to be idle by the CCA, a response MAC frame for the MAC frame to the base wireless communication terminal in the channel; That is according to information at a MAC layer of the wireless node a clear channel assessment listen before talk procedure is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal with the teachings of Ahn. Ahn provides a solution to provide an efficient wireless communication method and wireless communication terminal and techniques for a terminal simultaneously transmits data through efficient radio communication (Ahn Abstract; Paragraph [0008-0031]).
Goyal in view of Ahn readily disclose the limitations of Claim 1 but fail to get into specific detail regarding performing the LBT operation based at least in part on the indication. in the first direction and the second direction is based at least in part on an indication to perform the LBT operation, from a medium access control layer of the wireless node.
However, Khirallah more specifically teaches performing the LBT operation in the first direction and the second direction is based at least in part on an indication, from a media access control layer of the wireless node, to perform the LBT operation (Figure 5; Paragraph [0119-0124] The communication device may comprise a medium access control layer (MAC) entity and a physical layer (PHY) entity and said controller may be adapted: to cause said MAC entity to generate said SR and to trigger said PHY entity to attempt to transmit said SR using said transceiver; and to cause said PHY entity to perform said CCA. The controller may be adapted to cause said PHY entity to provide feedback to said MAC entity to indicate at least one of: when said CCA indicates that said channel is not clear, blocking of transmission of said at least one SR on said PUCCH; and when said CCA indicates that said channel is clear, successful transmission of said at least one SR on said PUCCH; That is the MAC layer provides an indication to perform clear channel assessment listen before talk operation to the physical (PHY) layer causing it to perform the listen before talk operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal in view of Ahn with the teachings of Khirallah. Khirallah provides solutions to enhance service. The system utilizes a base station to configure a mobile device to transmit an SR on a specific PUCCH group provides benefits in terms of flexibility (Khirallah Abstract; Paragraph [0002-0013 and 0042]).

Regarding Claim 2, Goyal in view of Li, Ahn and Khirallah discloses the method of claim 1. Goyal in view of Li, Ahn and Khirallah further discloses wherein the LBT operation is performed using at least one of: a plurality of beams, including the first receive beam, in the first direction, or a plurality of beams, including the second receive beam, in the second direction (Goyal Paragraph [0316] Multiple beams may be used for LBT in opposite direction(s), e.g., if the beam patterns may not be adjustable but predefined at a transmitting node. The adjustment of the beam pattern, the number of beams, and/or the ED threshold for LBT in opposite direction(s) may be done at the transmitting node; Li Paragraph [0163] When the transmitting node has multiple antenna arrays, the transmitting node may simultaneously perform the LBT on multiple beam directions. As shown in FIG. 5, as the transmitting node, the eNB may support two antenna arrays, that is, at the same time, two sets of Radio Frequency (RF) branches may simultaneously work, for instance, the LBT may be performed on two beam directions.).

Regarding Claim 3, Goyal in view of Li, Ahn and Khirallah discloses the method of Claim 1. Goyal in view of Li, Ahn and Khirallah further discloses wherein, when the LBT operation results in a detection of a threshold level of interference in either of the first direction or the second direction, the transmission is not performed (Goyal Paragraph [0124-0127] LBT, CCA, and LBT/CCA may be used interchangeably herein. A channel may be determined to be busy, occupied, and/or in use when a measurement (e.g., of energy) is made. The determination may, for example, be based on an energy measurement that may be at and/or above a threshold. For example, a channel may be determined to be idle, free, clear, and/or unused when a measurement (e.g., of energy) is at or below a threshold. A potential transmitter on a channel (e.g., a UE with a potential uplink (UL) transmission and/or an eNB with a potential downlink (DL) transmission) may evaluate and/or monitor (e.g., receive) a channel. This may be done, for example, to measure and/or determine signal presence and/or interference on the channel. This may be done prior to transmission, for example, in order to determine whether the channel may be in use (e.g., busy and/or occupied) by another (e.g., another system, user, and/or signal)).

Regarding Claim 4, Goyal in view of Li, Ahn and Khirallah discloses the method of Claim 1. Goyal in view of Li, Ahn and Khirallah further discloses wherein the LBT operation comprises an LBT listen operation (Goyal Paragraph [0123] LBT listening operation).

Regarding Claim 5, Goyal in view of Li, Ahn and Khirallah disclose the method of Claim 1. Goyal in view of Li, Ahn and Khirallah further disclose wherein indication to perform the LBT operation is provided to a physical layer of the wireless node, and wherein the physical layer of the wireless node configures the LBT operation in the first direction and in the second direction based on the indication to perform the LBT operation (Goyal Paragraph [0123-0127]; Khirallah Figure 5; Paragraph [0119-0124] The communication device may comprise a medium access control layer (MAC) entity and a physical layer (PHY) entity and said controller may be adapted: to cause said MAC entity to generate said SR and to trigger said PHY entity to attempt to transmit said SR using said transceiver; and to cause said PHY entity to perform said CCA. The controller may be adapted to cause said PHY entity to provide feedback to said MAC entity to indicate at least one of: when said CCA indicates that said channel is not clear, blocking of transmission of said at least one SR on said PUCCH; and when said CCA indicates that said channel is clear, successful transmission of said at least one SR on said PUCCH; That is the MAC layer provides an indication to perform clear channel assessment listen before talk operation to the physical (PHY) layer causing it to perform the listen before talk operation).

Regarding Claim 6, Goyal in view of Li, Ahn and Khirallah discloses the method of Claim 1. Goyal in view of Li, Ahn and Khirallah further discloses wherein performing the LBT operation further comprises: performing the LBT operation in the first direction and the second direction contemporaneously (Goyal Paragraph [0308 and 0312] Paired LBT towards the direction of a receiving node and/or towards the opposite direction(s) may be done (e.g., simultaneously)).

Regarding Claim 7, Goyal in view of Li, Ahn and Khirallah disclose the method of Claim 1. Goyal in view of Li, Ahn and Khirallah further disclose wherein the LBT operation is performed using a first subarray and a second subarray of the wireless node (Li Figure 5; Paragraph [0002-0007 and 0163-0164] When the transmitting node has multiple antenna arrays, the transmitting node may simultaneously perform the LBT on multiple beam directions. As shown in FIG. 5, as the transmitting node, the eNB may support two antenna arrays, that is, at the same time, two sets of Radio Frequency (RF) branches may simultaneously work, for instance, the LBT may be performed on two beam directions).   

Regarding Claim 8, Goyal in view of Li, Ahn and Khirallah disclose the method of Claim 1. Goyal in view of Li, Ahn and Khirallah further disclose wherein performing the LBT operation further comprises: performing the LBT operation in the first direction and the second direction sequentially (Goyal Paragraph [0443] Performing a first listen-before-talk (LBT) in a direction of a transmitting beam towards a receiving node; determining if a channel is busy based on the performed first LBT in the direction of the transmitting beam; performing a second LBT in a reverse direction; and determining if an interfering signal is detected from the reverse direction. In some embodiments, the method may further include deferring a transmission if the interfering signal is detected. Deferring the transmission may, for example, include waiting a backoff time and performing the first and second LBTs again. Further, various parameters, including for example, a configuration of a beam width, a number of predefined beams, an energy detection threshold, and/or MCS selection for a communication link may be adaptively chosen; Li Paragraph [0163] when the transmitting node needs to perform the first type of LBT on multiple beam directions, the transmitting node may perform the first type of LBT on the corresponding beam directions in a time-division mode. For instance, in the above instance, the eNB may perform the LBT for the LBT direction corresponding to the beam direction 2 first, and then perform the LBT on the LBT direction corresponding to the beam direction 1).


Regarding Claims 10, 11 and 13-15, see the rejection of Claims 1, 2 and 4-6. Claims 1, 2 and 4-6 are method claims corresponding to the wireless node of Claims 10, 11 and 13-15 with the same features. Therefore the same rejection applies as the rejection of Claims 1, 2 and 4-6. See Figure 1B; Paragraph [0081-0090, 0121 and 0459] of Goyal for corresponding structure.

Regarding Claim 19, 20 and 22-24, see the rejection of Claims 1, 2 and 4-6. Claims 1, 2 and 4-6 are method claims corresponding to the non-transitory computer-readable medium of Claims 19, 20 and 22-24 with the same features. Therefore the same rejection applies as the rejection of Claims 1, 2 and 4-6. See Figure 1B; Paragraph [0081-0090, 0121 and 0459] of Goyal for corresponding structure.

Regarding Claims 28-29, see the rejection of Claims 1-2. Claims 1-2 are method claims corresponding to the apparatus of Claims 28-29 with the same features. Therefore the same rejection applies as the rejection of Claims 1-2. See Figure 1B; Paragraph [0081-0090, 0121 and 0459] of Goyal for corresponding structure.


Regarding Claim 31, Goyal in view of Li, Ahn and Khirallah disclose the wireless node of Claim 10. Goyal in view of Li, Ahn and Khirallah further disclose wherein the wireless node is a first node, and wherein the result of the LBT operation indicates one or more of: first potential interference from a second node that is located in the first direction, or second potential interference from a third node that is located in the second direction (Goyal Figure 12, 15, 35, 39; Paragraph [0311-0326] gNB performing listen before talk operation in 2 directions a first direction where they may potential interference and a second direction where they may be potential interference including hidden nodes).

Regarding Claim 32, Goyal in view of Li, Ahn and Khirallah disclose the wireless node of Claim 10. Goyal in view of Li, Ahn and Khirallah further disclose wherein the wireless node is a first node, and wherein the result of the LBT operation indicates that a channel is available with regard to a second node that is located in the first direction and a third node that is located in the second direction (Goyal Figure 12, 15, 35, 39; Listen before talk operation where the channel must be not busy in both directions to communicate with another node; Paragraph [0012, 0102, 0124-0125] determining if a channel between the receiving node and the another node is busy based on the performed first directional LBT assessment; performing a second directional LBT assessment in a reverse direction; and determining if an interfering signal is detected from the reverse direction so as to either proceed with a transmission to the another node or defer the transmission if the interfering signal is detected; Paragraph [0311-0326] If, at 1518, the LBT in the paired directions indicates that the channel is busy, at 1520, the transmitting node may defer the data transmission and wait for a DIFS plus backoff time before the next channel access attempt. Subsequently, the transmitting node may attempt to access the channel again and when, at 1522, the LBT in the paired directions indicates that the channel is clear, the transmitting node may proceed with the data transmission at 1524. At 1526, the receiving node may receive the transmitted data and decode it).

Regarding Claim 33, Goyal in view of Li, Ahn and Khirallah disclose the wireless node of Claim 32. Goyal in view of Li, Ahn and Khirallah further disclose wherein the result of the LBT operation further indicates a level of interference from the second node or the third node (Goyal Figure 12, 15, 35, 39; Paragraph [0345-0347] The two-threshold ED procedure for LBT in opposite direction(s) may be used to allow (e.g., still allow) transmissions from the transmitting node to the receiving node while the reverse link transmissions may not be allowed. This may be due to a perceived opposite direction interference measurement. For example, in a double threshold scheme, if a measured interference level is above the higher threshold for the opposite direction, the target receiving node may not be allowed to send uplink traffic. A receiving node may be allowed to receive data at a low transmission rate (it may have a low signal-to-interference-plus-noise ratio (SINR) due to the received interference from the interfering node in opposite direction). Transmission from the receiving node to the transmitting node (reverse direction) may be prevented, except, for example, to send an ACK/NACK. This may avoid interference generation onto the AP and/or the STA).

Regarding Claim 34, Goyal in view of Li, Ahn and Khirallah disclose the wireless node of Claim 10. Goyal in view of Li, Ahn and Khirallah further disclose wherein the wireless node is a first node (gNB of Figure 15),
 and wherein the result of the LBT operation indicates a level of interference from a second node that is located in the first direction or a third node that is located in the second direction, wherein the transmission is to a fourth node that is located between the first node and the second node, and wherein, when the parameter of the transmission is configured, a signal of the transmission overcomes the level of interference from the second node or the third node (Goyal Figure 12, 15, 35, 39; Paragraph [0180] When the background direction interference may be overcome by adjusting transmission parameters by the transmitting node (e.g., gNB/UE). This may be indicated by an (e.g., one or more) alternate parameter(s). For example, the parameters may include: observed interference power, measured signal-to-noise plus interference power (SINR) on eDRTS reception, requested modulation coding scheme (MCS), and/or the like; Paragraph [0311-0326] gNB performing listen before talk operation in 2 directions a first direction where they may potential interference and a second direction where they may be potential interference including hidden nodes; Paragraph [0345-0347] The two-threshold ED procedure for LBT in opposite direction(s) may be used to allow (e.g., still allow) transmissions from the transmitting node to the receiving node while the reverse link transmissions may not be allowed. This may be due to a perceived opposite direction interference measurement. For example, in a double threshold scheme, if a measured interference level is above the higher threshold for the opposite direction, the target receiving node may not be allowed to send uplink traffic. A receiving node may be allowed to receive data at a low transmission rate (it may have a low signal-to-interference-plus-noise ratio (SINR) due to the received interference from the interfering node in opposite direction). Transmission from the receiving node to the transmitting node (reverse direction) may be prevented, except, for example, to send an ACK/NACK. This may avoid interference generation onto the AP and/or the STA).

Claims 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Li, Ahn and Khirallah as applied to claim 1, 10 and 18 above, and further in view of Tejedor et al. U.S. Patent Application Publication 2020/0059962, hereinafter Tejedor.

Regarding Claim 9, 18 and 27, Goyal in view of Li, Ahn and Khirallah disclose the method, wireless node and non-transitory computer-readable medium of Claim 1, 10 and 18. Goyal in view of Li, Ahn and Khirallah briefly disclose sidelink transmissions but fail to explicitly disclose wherein the transmission is a sidelink transmission. 
However, Tejedor more specifically teaches wherein the transmission is a sidelink transmission (Paragraph [0200] A communication link may be uni-directional, e.g. for transmission in only one direction, or bi- (or multi-)directional, allowing transmissions in more than one direction (direction in this context referring to a communication partner/transmission target). For bi- or multidirectional links, different carriers and/or frequencies may be associated to different directions, e.g. there may be different frequencies or carriers used in uplink than in downlink, or devices sharing a sidelink may use different frequencies and/or carriers for their transmission on the sidelink. A Listen-Before-Talk, LBT, communication link may refer to a communication link pertaining to which a device (like a terminal or radio node) has to perform and/or performs a LBT procedure before transmitting on and/or utilizing the link for transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Goyal in view of Li, Ahn and Khirallah with the teachings of Tejedor. Tejedor provides a solution for improving handling of, and/or communication on, LBT communication links. This may in particular be relevant in wireless communication networks allowing D2D communication next to cellular communication. providing a Long-Term Evolution based V2X interface may be economically advantageous because of the Long-Term Evolution economies of scale and it may enable tighter integration between communications with the network infrastructure called vehicular to infrastructure and vehicular to pedestrian and vehicular to vehicular communications, as compared to using a dedicated Vehicle to everything technology (Tejedor Abstract; Paragraph [0001-0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414